Citation Nr: 0726047	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-28 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from March 1998 to 
March 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  The evidence of record contains none of the 
three.  However, the veteran has identified medical evidence 
that may satisfy the initial requirement for establishing 
service connection-medical evidence of a current disability.  
Moreover, while the veteran's service medical records (SMRs) 
do not show diagnosis or treatment of temporomandibular joint 
(TMJ) disorder, there is evidence of in-service dental work 
that could be determined to be related to a current 
disability, if one is found.  

The Veterans Claims Assistance Act of 2000 (VCAA) changed the 
standard for processing veterans' claims, describing VA's 
duty to notify and duty to assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  While the 
record shows that the veteran has been adequately notified in 
accordance with the VCAA as regards the instant claim, the 
Board finds that VA has not fulfilled its duty to assist her 
in developing her claim in accordance with 38 C.F.R. 
§ 3.159(c).  

Specifically, notwithstanding that there is no indication 
that the veteran responded directly to two written requests 
from the RO that she identify specific information about 
evidence necessary to support this claim, the Board notes 
that she has done so indirectly.  In correspondence received 
in March 2005, she indicated that she had submitted 
authorization and consent forms so that the RO could obtain 
medical records from the Moncrief Army Community Hospital at 
Ft. Jackson, South Carolina, to include records related to 
this specific claim.  She indicated that records from 
Moncrief should include the record of a visit to an oral 
surgeon, Dr. Eric Rippert.  While the RO did obtain records 
from Moncrief, they were related to other issues, and did not 
include any related to the veteran's jaw disability claim.  

At a June 2007 hearing before the undersigned Veterans Law 
Judge, the veteran reiterated that she had been seen by Dr. 
Rippert, who she said practices in Augusta, Georgia, and that 
he had taken x-rays and had indicated that "there was a lot 
of grinding going on."  The Board will therefore remand in 
order to obtain records from the veteran's visit(s) with Dr. 
Rippert, and any other related medical or dental records.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The veteran must be told specifically 
that service connection requires medical 
evidence (diagnosis) of a current jaw 
disability related to her complaints of 
chronic jaw pain, and that her lay 
averment alone will not suffice.  

The AOJ should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to this specific service 
connection claim.  With any necessary 
authorization from the veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any dental or 
medical records identified by the veteran 
that have not been secured previously.  
Specifically, at a minimum, the AOJ 
should seek to obtain related treatment 
records from oral surgeon Dr. Eric 
Rippert of Augusta, Georgia.

If the RO is unsuccessful in obtaining 
any of the records identified by the 
veteran, it should inform her and her 
representative of this and ask them to 
provide a copy of additional dental or 
medical records they may have obtained on 
their own that have not been secured 
previously.  

2.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA 
examination to determine the current 
diagnosis and etiology of any disorder 
related to the veteran's complaints of 
chronic jaw pain.  For each diagnosis, a 
medical opinion should be provided as to 
whether it is as likely as not that the 
disability is etiologically related to 
military service.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should consider dental records 
created during service, as well as other 
service medical records.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect her claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

